Citation Nr: 1125097	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pressure ulcers of both hips, to include as secondary to his service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

The Board notes that as part of his claim, the Veteran also perfected an appeal for the issue of entitlement to service connection for pressure sores on his left ankle. However, in a March 2011communication, the Veteran, through his representative, withdrew this claim.  Thus, this issue is no longer before the Board and will not be addressed further herein.

The Board observes that the Veteran filed a notice of disagreement and a substantive appeal with a March 2006 rating decision denying entitlement to service connection for bilateral hearing loss.  A subsequent January 2010 Decision Review Officer (DRO) decision granted entitlement to bilateral hearing loss, effective October 28, 2005, his date of claim.  The Veteran did not appeal the effective date or rating assigned.  Therefore, this issue is not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA Examination-  The Veteran maintains that his pressure ulcers are secondary his service connected diabetes mellitus.  Treatment records confirm that the Veteran has a diagnosis of pressure ulcers.  See August 2009 VA examination.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

The Board has reviewed a February 2008 VA examination which addresses the Veteran's secondary service connection claim.  The VA examiner opined that the Veteran's skin ulcers were worsened or increased by the Veteran's service-connected diabetes mellitus.  The VA examiner reasoned that the Veteran's diabetes prolongs the healing time of his skin ulcerations placing him at a greater risk of secondary infection when ulcerations occur.  Although this positive opinion was rendered, it is not sufficient to award service connection at this time.  As noted above, under 38 C.F.R. § 3.310 (effective October 10, 2006), service connection cannot be awarded on an aggravation basis within establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

Moreover, the Board has reviewed a subsequent August 2009 VA examination undertaken to address the etiology of the Veteran's pressure ulcers.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the August 2009 VA examiner concluded that the Veteran's service connected diabetes mellitus had not caused his pressure ulcers, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his pressure ulcers.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  

Social Security Administration-  The Board notes that records in the claims file indicate that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  An August 2008 VA treatment record noted that the Veteran was in receipt of SSA disability income. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  It appears that the Veteran is in receipt of these benefits for a spinal cord injury.  See February 2008 VA examination.  As it is unclear whether the Veteran is receiving disability benefits associated with his pressure ulcers, the Veteran should be contacted to determine whether there are potentially relevant documents.  If the Veteran is in receipt of SSA benefits associated with his pressure ulcers, these records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine for what disabilities he is in receipt of SSA disability benefits.  If the Veteran is in receipt of SSA benefits associated with his pressure ulcers, obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  Following the development set forth in the Remand paragraphs above, return the Veteran's claims file to the examiner(s) who conducted his VA examination in February 2008, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's pressure ulcers are caused by, or aggravated by, his service-connected diabetes mellitus, or are at least as likely as not (a 50 percent probability or greater) casually related to service.  The examiner should discuss the February 2008 VA opinion.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the pressure ulcers (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


